Citation Nr: 0921346	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-12 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151, based on oral and maxillofacial surgery in 
June 2002.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from April 1982 to 
November 1997.  His DD Form 214 also lists 3 months and 11 
days of prior active service.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, denying her claim on the basis of 38 
U.S.C.A. § 1151. 

In April 2009 the Veteran testified before the undersigned 
Acting Veteran's Law Judge at a hearing conducted at the 
Board Central Office.  A transcript of that hearing is 
contained in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that she has significant additional oral 
and maxillofacial disability as a result of VA dental/oral 
surgery performed in June 2002, involving bilateral bone 
grafts to the jaw and implantation of two artificial teeth.  

As an initial matter, the Board observes that despite the 
RO's obtaining copies of VA medical records spanning multiple 
volumes, the records associated with the June 2002 surgery 
are not contained within the claims folders.  These must be 
obtained in furtherance of the Veteran's claim.  38 C.F.R. 
§ 3.159(c)(2) (2008).  

38 U.S.C.A. § 1151 provides in relevant part as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation under 
chapter 13 of this title shall be awarded for a 
qualifying additional disability or a qualifying 
death of a veteran in the same manner as if such 
additional disability or death were service-
connected. For purposes of this section, a 
disability or death is a qualifying additional 
disability or qualifying death if the disability 
or death was not the result of the veteran's 
willful misconduct and (1) the disability or 
death was caused by hospital care, medical or 
surgical treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department employee or in 
a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was (A) carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or (B) an event not reasonably 
foreseeable. 

The implementing regulation (applicable to 1151 claims 
received on or after October 1, 1997) is 38 C.F.R. § 3.361 
(2008), which provides that, in order to determine whether a 
veteran has an additional disability, VA compares the 
Veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program upon which the claim is based to the 
Veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.  38 C.F.R. § 3.361(b).  
Claims based on additional disability due to hospital care, 
medical or surgical treatment, or examination must meet the 
causation requirements of this paragraph and paragraph (d)(1) 
(informed consent) or (d)(2) (unforeseen event) of this 
section.  38 C.F.R. § 3.361.  

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
was without the Veteran's informed consent, or, in 
appropriate cases, was without the Veteran's representative's 
informed consent. To determine whether there was informed 
consent, VA will consider whether the health care provider 
substantially complied with the requirements of 38 C.F.R. 
§ 17.32. Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent. 38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen. The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided. In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

To be supportive of a claim based on 38 U.S.C.A. § 1151, a VA 
treatment cannot merely result in the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  
Compensation is also not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
Veteran.  38 C.F.R. § 3.358(c)(3).  "Necessary 
consequences" are those that are certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment.  Id.

In this case, the Veteran does not appear to be arguing 
absence of informed consent, but rather that the neuropathic 
disability for which she now claims entitlement to disability 
benefits was not a reasonably foreseeable outcome of the 
dental/oral surgery.  Thus, one question that must be 
addressed is whether or not a reasonable health care provider 
would have considered any adverse surgical outcomes in this 
case to have been an ordinary, foreseeable risk of the 
procedures performed on the Veteran in June 2002, if properly 
administered, or alternatively whether any adverse outcome 
was the result of negligence on the part of VA or VA medical 
practitioners or alternately simply an event not reasonable 
foreseeable.  In answering these question, the examiner 
should consider whether those were the types of risks that 
would have been discussed with the Veteran prior to the 
surgery.  

The Veteran contends that she suffers from disability 
including chronic numbness and pain as a result of VA surgery 
performed in June 2002 with bilateral bone grafts to the 
mandible and implantation of artificial teeth numbered 19 and 
30.  Subsequent VA dental/oral treatment records show 
assessments, variously characterized, of persistent 
anesthesia of the lower right lip and right mental nerve 
region, complete anesthesia in the labial region between 
teeth numbered 28 to 25, and left mandibular vestibule 
painful to palpation along the buccal nerve.  Treatment 
records both before and after the surgery show significant 
periodontal disease, with other dental work performed on 
other teeth, including root canals, and on the gums.  While 
the Veteran was afforded a VA cranial nerves examination in 
June 2003 for compensation purposes, pertinent medical 
questions required to be answered to adjudicate the Veteran's 
38 U.S.C.A. § 1151 claim, including questions discussed 
above, were not then answered.
 
If an examination report does not contain sufficient detail, 
it is incumbent upon the rating board to return the report as 
inadequate for rating purposes.  38 C.F.R. § 4.2 (2008).  An 
adequate examination must support its conclusion with an 
analysis that can be weighed against contrary opinions.  
Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  A 
medical opinion that contains only data and conclusions 
cannot be accorded any weight.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008). In this case, the difficulty is 
not medically unsupported conclusions in the June 2003 VA 
examination, but rather the absence of required opinions or 
conclusions in that examination report.  See 38 C.F.R. § 
3.159(c)(4) (2008); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Questions thus remaining to be answered are those 
noted supra, as required to be addressed for an 38 U.S.C.A. 
§ 1151 claim.  Remand for a new VA examination is accordingly 
required, with those questions posed to the VA examiner, as 
detained in the remand instructions, infra.  



Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the surgical 
treatment records for the bilateral bone 
grafts to the mandible and artificial teeth 
implantations for teeth numbered 19 and 30, 
reportedly performed on or about June 2, 
2002, and associated treatment records and 
any associated nursing and hospitalization 
notes.  (While treatment and surgical records 
for surrounding time frames have been 
associated with the claims file, records of 
that actual procedure have not.)  

2.  The Veteran should be afforded an 
examination by a VA examiner with appropriate 
neurological expertise, to address questions 
as related to possible neurological effects 
of a bilateral bone graft and teeth 
implantation for teeth numbered 19 and 30, in 
June 2002.  The claims folders must be made 
available to the examiner for review in 
conjunction with the examination.  Any 
necessary and non-invasive tests and studies 
should be conducted.  The VA examiner should 
note the Veteran's history of disabilities 
both before and after the June 2002 surgery, 
and address disabilities documented in the 
record as well as those found upon current 
appropriate examination and testing.  The 
examiner should address the following:  

a.  Is it at least as likely as not (i.e., 
to at least a 50-50 degree of probability) 
that the Veteran has additional disability 
due to the June 2002 bilateral mandibular 
graft and teeth implantations for teeth 
numbered 19 and 30, which was not a 
reasonably expected or necessary 
consequence of that surgery.  In so doing, 
the examiner should consider the Veteran's 
physical condition before and after that 
surgery and treatment.  The examiner 
cannot consider as being due to that 
surgery or treatment any natural progress 
of disease or injury or any changes that 
were merely coincidental with that surgery 
or treatment.  Rather, a causal connection 
is required.  To be causally linked to the 
June 2002 surgery, any additional 
disability or increase in severity due to 
the VA surgery must have been the result 
of hospitalization, medical or surgical 
treatment, or examination, including 
appropriateness of treatment decisions and 
consequences of those decisions.   

b.  In addition, the examiner should 
specify whether any additional disability 
or increase in severity of disability due 
to the June 2002 procedure was the 
"necessary consequence" or was "a 
reasonably foreseeable and unavoidable 
potential outcome," or alternatively was 
a "not reasonably foreseeable potential 
outcome" of the medical or surgical 
treatment or examination properly 
administered.  

"Necessary consequences" are those which 
are certain to result from, or were 
intended to result from, the examination 
or medical or surgical treatment 
administered.  Consequences otherwise 
certain or intended to result from a 
treatment will not be considered uncertain 
or unintended solely because it had not 
been determined, at the time of consent 
for the examination or medical or surgical 
treatment, whether the treatment would in 
fact be administered.  

A "reasonably foreseeable and unavoidable 
potential outcome" of the procedure would 
be one which the surgeon might, for 
example, caution the patient about prior 
to the procedure, as a potential 
unavoidable risk or potential side effect 
of the procedure.  

c.  The examiner is advised to take care 
to support opinions by clinical evidence 
and not rely on clinically unsupported 
assertions of the Veteran.  This is 
particularly required in this case because 
testimony by the Veteran in support of her 
claim regarding levels of pain before and 
after her surgery (asserted as increasing 
significantly due to the surgery if she 
does not take her ongoing pain 
medication), appears to be potentially 
inconsistent with her complaints over the 
course of treatment for her extensive 
periodontal disease prior to and following 
the surgery.  Notably, the Veteran was 
seen for VA dental treatment on May 24, 
2002, (prior to the June 2002 surgery in 
question) with complaints of pain 
associated with teeth 14, 15, and 29, as 
well as generalized headache, problems 
with equilibrium, and radiating pain to 
her ears following an automobile accident 
on May 22, 2002.  She was seen on May 31, 
2002, in the course of planning for the 
surgery, with complaints of pain on both 
sides of her face, and diagnosed chronic 
periodontitis.  Thus, to the extent 
possible, the examiner must endeavor to 
differentiate disability and medically 
supported symptoms of disability 
attributable to the surgery, from 
disability and symptoms of disability 
attributable to other periodontal or 
maxillofacial disease or other disease or 
disability.  

d.  The examiner should also specify 
whether the additional disability or 
increase in severity of disability, if 
present, was the result of the Veteran's 
failure to follow instructions.  

e.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it. 

f.  The examiner should provide complete 
explanations for all his/her opinions.

g.  If the examiner cannot answer any of 
these questions without resorting to 
medically unsupported speculation, the 
examiner should provide a complete, detailed 
explanation for his/her inability to do so.

3.  Thereafter, the RO should readjudicate the 
remanded claim de novo.  If the benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the Veteran and her 
representative should be provided with a 
supplemental statement of the case and afforded 
the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




